DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Applicant’s amendments filed 05/25/2021 have been entered.  Claims 1-20 are pending, claims 7-17 have been withdrawn from consideration, and claims 1-6 and 18-20 are currently under consideration for patentability under 37 CFR 1.104.  Response to arguments below.d

Priority
After reviewing the priority documents, it has been determined that currently pending claim 1 is not supported by the disclosure of U.S. Application No. 11/447,668.  Specifically, 
U.S. Application No. 11/447,668 does not teach a first tool icon as required by claim 1.  Therefore, claims 1-6 and 18-20 will be treated with the priority date of 08/09/2007.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moll et al. (U.S. 6,659,939) in view of Messing (U.S. 2003/0176778).
Moll et al. incorporates U.S. 5,808,665 to Green at 1:6-24.
With respect to claim 1, Moll et al. teaches a minimally invasive surgical system comprising:
a stereoscopic endoscope (304; 108 of Green) to capture camera images of a surgical site and a first tool (FIG. 10 for example); 
a stereoscopic video display device of a surgeon console to display stereo video images to a user to view images with a three-dimensional appearance (202; 4:6-21 of Green);
a processor coupled to the stereoscopic endoscope and the stereoscopic video display device (11:15-27), in response to stored program instructions the processor is configured to
overlay a first tool icon onto the one or more captured camera images of the surgical site, the first tool icon located near the first tool (39:1-20).
However, Moll et al. does not teach a first menu system to further control the first tool or provide information associated with the first tool.
With respect to claim 1, Messing et al. teaches a minimally invasive surgical system comprising:
a processor (110) coupled to a medical device, in response to stored program instructions the processor is configured to
receive a signal selecting a first tool icon (para [0076] for example); and
overlay a first menu system onto the one or more captured camera images of the surgical site based on the selection of the first tool icon, the first menu system including a plurality of first menu buttons associated with the first tool to further control the first tool or provide information associated with the first tool (FIG. 5A).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the icon of Moll et al. to further include the first menu system as taught by Messing et al. in order to enable a physician operating a medical device to directly control other functions of the physician's choosing, as well (para [0012] of Messing et al.).
With respect to claim 2, Moll et al. teaches the processor is further configured to track a position of the first tool in the surgical site (29:47-55), and overlay the first tool icon near images of the first tool in the one or more captured camera images in response to the tracking of the position of the first tool  (39:1-20).
With respect to claim 3, Moll et al. teaches the processor is further configured to adjust a size of the first tool icon in response to a change in depth of the first tool in the surgical site (39:1-20; Moll et al. teaches the icon is overlaid on the image of the tool itself, if the tool is farther from the endoscope and therefore has a greater depth, the icon will be smaller as the image of the tool becomes smaller).
With respect to claim 6, Moll et al. teaches images of a second tool captured by the stereoscopic endoscope (FIG. 19 for example); a second tool icon overlaid onto the one or more captured camera images of the surgical site, the second tool icon located near the second tool  (39:1-20).
With respect to claim 6, Messing et al. teaches in response to selection of a second tool icon, overlaying a second menu system onto the one or more captured camera images of the surgical site, the second menu system including a plurality of second menu buttons associated with a context of the second tool to further control the second tool or provide information associated with the second tool (para [0076], FIG. 5a).
With respect to claim 18, Moll et al. teaches a surgeon console of a minimally invasive surgical system comprising:
a stereoscopic video display device of a surgeon console to display stereo video images to a user to view images with a three-dimensional appearance (202; 4:6-21 of Green);
a processor coupled to the stereoscopic endoscope and the stereoscopic video display device (11:15-27), in response to stored program instructions the processor is configured to
overlay a first tool icon onto the one or more captured camera images of the surgical site, the first tool icon located near the first tool (39:1-20).

With respect to claim 1, Messing et al. teaches a surgeon console of a minimally invasive surgical system comprising:
a processor (110) coupled to a medical device, in response to stored program instructions the processor is configured to
receive a signal selecting a first tool icon (para [0076] for example); and
overlay a first menu system onto the one or more captured camera images of the surgical site based on the selection of the first tool icon, the first menu system including a plurality of first menu buttons associated with the first tool to further control the first tool or provide information associated with the first tool (FIG. 5A).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the icon of Moll et al. to further include the first menu system as taught by Messing et al. in order to enable a physician operating a medical device to directly control other functions of the physician's choosing, as well (para [0012] of Messing et al.).

Claims 4 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moll et al. (U.S. 6,659,939) in view of Messing (U.S. 2003/0176778) as applied to claim 1 and 18 above and further in view of Scott et al. (U.S. 6,468,212).
Moll et al. in view of Messing teaches a surgical system as set forth above.  However, Moll et al. in view of Messing does not teach a menu button configured to overlay intra-operaitve images captured by the first tool within an inset window.
With respect to claim 4, Scott et al. teaches an imaging device comprising a first menu button (410) configured to overlay intra-operative images captured by a tool whining an inset window onto the one or more captured images of the surgical site (FIG. 20).

With respect to claim 19, Scott et al. teaches an imaging device comprising a first menu button (410) configured to overlay intra-operative images captured by a tool whining an inset window onto the one or more captured images of the surgical site (FIG. 20).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to include the recall button within the menu taught by Moll et al. in view of Messing in order to configure electronic files showing the progression or regression of a certain disease (12:1-3 of Scott et al.).

Claims 5 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moll et al. (U.S. 6,659,939) in view of Messing (U.S. 2003/0176778) as applied to claim 1 above and further in view of Hale et al. (U.S. 2005/0187432).
Moll et al. in view of Messing teaches a surgical system as set forth above.  However, Moll et al. in view of Messing does not teach a flashlight view.
With respect to claim 5, Hale et al. teaches overlaying an intra-operative image within a flashlight image window  (FIG. 4A).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify Moll et al. in view of Messing to include a menu button that incorporates this feature as taught by Hale et al. in order to give the operator important information about the physical orientation of the view relative to the viewing direction and the angle of the tool (para [0020] of Hale et al.).
With respect to claim 20, Hale et al. teaches overlaying an intra-operative image within a flashlight image window  (FIG. 4A).
.

Response to Arguments
Applicant's arguments filed 05/25/2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument Moll does not disclose the use of a “tool icon” because the word “icon” is not used in Moll, this is not persuasive.  An icon is, “a graphic symbol on a computer display screen that represents an app, an object (such as a file), or a function (such as the command to save),” (merriam-webster.com).  Applicant has provided no arguments as to why the green overlay on the tool in the image does not meet the plain meaning of a tool icon.
In response to Applicant’s argument that Messing does not disclose icons because Messing discloses the use of a menu system to select tools, this is not persuasive because, in light of the definition of icon above, Applicant has not provided arguments as to why the menu system of Messing does not meet the plain meaning of a tool icon.
In response to applicant's argument that Messing does not overlay any of Messing’s menu items onto an image of a surgical site, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795